Citation Nr: 1550549	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-18 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Virginia.

A video teleconference hearing was held before the Board in July 2015.  A hearing transcript is of record.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice to the Veteran in the June 2013 letter.

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

Merits

The December 2013 rating decision granted service connection for PTSD with an evaluation of 10 percent effective January 15, 2013.  Thereafter, the July 2014 rating decision increased the Veteran's PTSD disability rating from 10 percent to 30 percent effective January 15, 2013.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The average impairment of earning capacity due to PTSD is determined by the criteria set out in the General Formula for Mental Disorders.  See 38 C.F.R. § 4.130 (2015).  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth and Fifth Editions, of the American Psychiatric Association (also known as " DSM-IV and DSM-V").  38 C.F.R. § 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that rating or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  Other language in Vazquez-Claudio indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating. Id. at 116. 

A December 2013 VA examination indicated the Veteran has depressed mood, anxiety and chronic sleep impairment associated with his PTSD.  The Veteran described heightened irritability and angry outbursts at work where he throws objects and leaves for a while.  He further reported his PTSD symptoms cause functional impairments in social areas with difficulty connecting with others and irritability which affects his relationships as well as occupational issues when he gets angry or overwhelmed.  No evidence of psychosis or thought disorder was indicated and his appearance was appropriately groomed and dressed.  He was also alert and oriented to time, place, situation and person, and his thought content was normal with no indication of hallucinations, delusions, obsessions and no suicidal ideation.  

A hearing was held before the Board in July 2015.  The Veteran's wife testified at the hearing that the Veteran expresses his irritability and anger the most noticeably when he is driving a car.  He has no patience for other drivers, drives too fast and gets extremely angry at the other drivers.  She also notices him getting easily startled at any loud sudden noises and his nightmares have increased.  The Veteran then testified that he works by himself because he is "too crabby".  However, the Veteran said he gets along okay with the co-workers but stays to himself mostly on breaks and lunchtime.  The Veteran also indicated he gets along okay with his foreman on the job, as he looks at him like his top sergeant and follows his orders.  The Veteran also testified he sleeps about three hours at one time and then wakes up so he has to nap on his breaks at work.  He has a good relationship with his daughter and granddaughters and gets along great with his sister though he has no friends that he spends any recreational time with.    

The record also includes statements from the Veteran's wife and treating mental health provider.  Specifically, the Veteran's wife submitted a letter dated March 2013 in which stated she has noticed his behavior getting more erratic.  If he is under stress, he becomes highly agitated and loses all patience and his temper explodes.  He becomes erratic and also drives faster.  She indicated his anger makes her very uncomfortable.

B.S., LCSW, MSW, CSW, the Veteran's mental health provider since July 2012, submitted a letter dated June 2013, November 2013 and another dated July 2015.  The June 2013 letter indicated the Veteran was demonstrating the ability to self-regulate his symptoms through mindfulness techniques and was continuing to be treated through support group and individual sessions.  The November 2013 letter indicated the Veteran was an "angry drunk" but was being seen in individual sessions or monthly support group meetings for his PTSD symptoms.  The July 2015 letter stated the Veteran attends weekly one hour private sessions in an effort to handle his PTSD symptoms.  The Veteran reports issues that include frequent episodes of numbing, guilt, anger, depression, anxiety and isolation from individuals with a non-military background.  He also self-medicated through the abuse of alcohol.  He will continue with treatment in an effort to control his PTSD symptoms.

The Veteran's wife submitted another letter in July 2015.  She reported the Veteran has a much disrupted sleep cycle to the point that they no longer sleep together.  Furthermore, she indicated the Veteran has absolutely no patience anymore with others and snaps with the slightest provocation as well as feels anxious and jittery around loud and sudden noises.  She also indicated the Veteran has self-destructive behavior in that he will drive extremely aggressively and too fast.  He also has nightmares, and memory problems and is losing interest in the activities he used to enjoy. 

The medical evidence of record indicates the Veteran's PTSD causes occupational and social impairment, though notably, the Veteran testified at the July 2015 hearing that he works as a welder for the past thirty years, though he keeps to himself while working.  The medical evidence also indicates the Veteran has mild memory loss, chronic sleep impairment as well as depressed mood, which all support a rating of 30 percent but not higher.  There is no evidence of impairment with routine behavior, self-care or conversation but the Veteran does suffer from irritability, anger, impatience, nightmares and easily startling.

The Board notes there is evidence that the Veteran suffers from difficulty in establishing and maintaining effective work and social relationships, which would support a 50 percent disability rating for his PTSD; however, the Veteran does not exhibit any additional symptoms in order to more closely approximate the 50 percent disability rating.  Specifically, reduced reliability and productivity were not indicated within the record, nor did the record reflect panic attacks or difficulty understanding complex commands and impairment of short- and long-term memory.  Additionally, the Veteran's judgment and abstract thinking were not found to be impaired and he has maintained a job for the past thirty years.  Lastly, the Veteran testified at the July 2015 hearing that he has a good relationship with his sister, daughter and his granddaughters as well as a working relationship with the foreman on his job.  As such, the Board finds a rating of 50 percent is not supported by the objective medical evidence.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2015).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the evidence of record supports that the Veteran's PTSD is adequately compensated by the assigned disability rating.  Notably, the Veteran's symptoms do not more closely approximate the higher rating criteria for the period at issue.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

The criteria for referral for extraschedular consideration have not been met. 

The preponderance of evidence does not support a rating in excess of 30 percent for the period at issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.07, 4.3 (2015).


ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


